DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitt et al. US Patent Application Publication 2009/0007706 (hereinafter referred to as Hitt) and Lange US Patent 5,442,293 (hereinafter referred to as Lange).
Regarding claim 1, Hitt teaches a sensor probe comprising one or more firs sensor circuits and one or more second sensor circuits (fig. 10A, 10B), a power supply (battery, paragraph 0082), and a processor (paragraph 0082) configured to control the one or more first sensor circuits or the one or more second sensor circuits. Hitt further discloses a transmitter (antenna, transceiver) configured to transmit one or more signals and a probe element to receive the one or more signals via at least the transmitter as claimed. Hitt does not explicitly disclose the one or more oscillators configured to generate a periodic wave as claimed. 
Lange teaches a soil moisture sensor which comprises an oscillator configured to generate a periodic wave from each sensor circuit. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Lange with those of Hitt in order to create an oscillator circuit for providing a signal to allow for a consistent and accurate signal to be supplied to the probe.
Regarding claim 2, in combination, the processor of Lange would provide a feedback and control at least one of a frequency, amplitude or the power supply to the oscillators as claimed.
Regarding claim 3, the prove element of Hitt acts as an antenna to external radio frequency signals and would do so when the oscillators of Lange are powered off as claimed. 
Regarding claims 4-6, in combination, the probe element acts as a receiver or transmitter to communicate with the probe elements as claimed on the sensor probes.
Regarding claim 10, the sensor of Lange operates in the claimed manner to measure radio frequency strength and determine where a circuit becomes resonant as claimed (column 3).
Regarding claim 11, Lange discloses using a spectrum sweep oscillator 33 as claimed (column 8).
Regarding claim 12, the transmitter of Hitt transmits a low-power radio frequency (RF) signal (paragraph 0051) but does not explicitly disclose it as being 10-500MHz as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a frequency which does not require a large amount of power to produce due to the limited power available in the probe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 13, Hitt discloses additional sensors such as a moisture or temperature sensor (paragraph 0046) which would be in communication with the first or second sensor circuits as claimed.
Regarding claims 14-16, the claims are directed towards sampling frequencies, graphing them and outputting a signal for comparison to a table. Each of these steps is within the ability of the claimed processor since they only require basic, well-known computing algorithms and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitt and Lange as applied to claim 1 above, and further in view of Richings, Sr. et al. US Patent Application Publication 2016/0183484 (hereinafter referred to as Richings).
Regarding claim 7, Hitt and Lange teach the claimed invention but do not explicitly disclose the capacitor as being a fringe capacitor as claimed. Richings teaches a soil moisture probe which uses a fringe capacitor to measure the moisture level of the soil as claimed (paragraph 0027). IT would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Richings with those of Lange and Hitt in order to provide an accurate fringe capacitor sensor in the form of an LC circuit which were commonly used in oscillating circuits at the time. 
Regarding claims 8 and 9, Lange discloses in paragraph 8 the use of a sweep oscillator for detection of water content in soil. It would have been obvious to one of ordinary skill in the art at the time of filing to have operated the resonator over the potential soil conditions such as fully saturated and fully dry in order to ensure all potential moisture levels were accounted for during testing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Canyon US Patent Application Publication 2016/0255763 (hereinafter referred to as Canyon).

Regarding claim 21, Canyon discloses a method1 of collecting data associated with one or more sub-surface characteristics of a material comprising:
generating a lookup table based on a plurality of known soil type values (the dielectric constant is a soil type as claimed, abstract),
transmitting one or more signals through a volume of soil (via probe 170),
measuring the one or more signals through a volume of soil, and 
determining one or more soil types (calculating a soil model) by comparing the one or more measured signals to the plurality of known soil type values in the lookup table.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the claimed system including the specific structure wherein the processor is receive data collected by at least one of the one or more first sensor circuits or the one or more second sensor circuits; store data received by at least one of the one or more first sensor circuits or the one or more second sensor circuits; and generate one or more signals configured to adjust one or more characteristics of at least one of the one or more first sensor circuits or the one or more second sensor circuits based on data collected by at least one of the one or more first sensor circuits or the one or more second sensor circuits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2855                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig. 8 and method 800 are relied on partially for illustration of the claimed method.